TAYLOR, Presiding Judge.
The appellant, Barney Ester Whitfield, appeals the denial of his petition for post-con-vietion relief filed pursuant to Rule 32, Ala. R.Crim.P. The appellant attacked his 1993 convictions for two counts of receiving stolen property. The court held a hearing and denied the petition.
The state has filed a motion requesting this court to remand this case to the Circuit Court for Mobile County so that that court can clarify its order denying the petition. The state contends that the court did not specify whether the petition was denied pursuant to Rule 32.2(b), Ala.R.Crim.P., on the ground that it was successive, or whether it was denied on some other ground.
This case is therefore remanded to the Circuit Court for Mobile County for that court to clarify its order denying the petition. If on remand that court reaches any of the issues presented in the petition on the merits, it should file with this court its findings of fact as to each allegation as is required by Rule 32.9(d), Ala.R.Crim.P. Due return should be filed with this court no later than 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.